*209
By the Court.

Stephens, J.,
delivering the opinion.
1. The evidence in this case is sufficient to support two conclusions, either one of which required the Judge to adjudge the possession of these negroes as he did, to Mrs. Waters. One is, that the negroes being in her possession, were enticed out of it by the defendant into his possession; and the other is, that the negroes having been in her recent and peaceably and legally acquired possession, had gone out of it without her consent, and had been taken possession of by Mr. Mann without any legal authority. Under the statute regulating possessory warrants, (Cobb’s Dig., 591,) there is no question as to title nor as to the right of possession; the sole question is as to the manner in which the possession has been obtained by the defendant. If it turns out to have been obtained, as in this case, in any of the several ways prohibited by the statute, it must be restored to the person from whom it has been taken in such improper manner. The parties must be placed in statu quo ante, etc.
2. The relevancy of the former judgments in connection with the proof that the negroes had been delivered by the officer in pursuance of the judgments, was to show that her possession had been “ legally acquired.”
3. The continuance was properly refused, because the evidence to be got by it was irrelevant for the reason already given.
Judgment affirmed.